Opinion issued April 20, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00144-CV
                           ———————————
                    IN RE STEPHEN J. HARPER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Stephen J. Harper, has filed a petition for writ of mandamus

challenging the February 16, 2017 order compelling responses to Spencer &

Associates, P.C.’s post-judgment requests for production.1




1
      The underlying case is Spencer & Associates, P.C. v. Stephen J. Harper, cause
      number 709,957, pending in the County Civil Court at Law Number One of Harris
      County, Texas, the Honorable George Barnstone, presiding.
      The petition is denied.



                                 PER CURIAM


Panel consists of Justices Keyes, Bland, and Huddle.




                                        2